Order and judgment (one paper), Supreme Court, New York *761County (Shirley Werner Kornreich, J.), entered August 14, 2006, which granted the motion of respondent correction officer (Lane) to dismiss a CPLR article 78 proceeding brought by petitioner Commissioner of the New York City Department of Correction seeking to annul respondent New York City Civil Service Commission’s determination reinstating respondent Lane to her position as a correction officer, unanimously affirmed, without costs.
The court properly dismissed the petition. The determination of respondent New York City Civil Service Commission is subject to judicial review only if “the agency has acted illegally, unconstitutionally, or in excess of its jurisdiction” (Matter of New York City Dept, of Envtl. Protection v New York City Civ. Serv. Commn., 78 NY2d 318, 323 [1991]). Petitioner’s arguments that the determination was against public policy and inconsistent with the Commission’s prior precedents do not fall within that scope of judicial review. Concur—Tom, J.P, Saxe, Friedman, Gonzalez and McGuire, JJ.